Citation Nr: 1016897	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2010 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, claimed as PTSD.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD and 
depression.  In Clemons the United States Court of Appeals 
for Veterans Claims (Court) held that, in determining the 
scope of a claim, the Board must consider the claimant's 
description of the claim; symptoms described; and the 
information submitted or developed in support of the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has 
re-characterized the psychiatric issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  This will provide the most 
favorable review of the Veteran's claim in keeping with the 
Court's holding in Clemons.

VA medical records show that the Veteran was diagnosed with 
PTSD in November 2008.  The physician stated that the Veteran 
has worsened with respect to his PTSD symptoms, both socially 
and occupationally as a result of his PTSD secondary to his 
military service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
accorded a VA examination.  In this case, there is medical 
evidence which indicates that psychiatric disability may be 
related to service.  Accordingly, the Veteran should be 
accorded a compensation and pension (C&P) examination to 
address the etiology of all psychiatric disorders present.  
38 C.F.R. § 3.327.  

In correspondence received in October 2008, the Veteran 
stated that in April or May 1970 he witnessed bodies of Viet 
Cong dragged through a village and loaded onto a dump truck.  

During his March 2010 Board hearing, the Veteran testified 
that he witnessed one of his security men took shrapnel from 
the waist down from a booby trap between the end of January 
1970 and the end of February 1970. 

The RO determined that there was insufficient information to 
attempt to verify a stressor.  However, the RO did not 
attempt to obtain unit histories and operational reports for 
the purpose of attempting to verify an in-service stressor.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should associate with the claims folder relevant VA medical 
records pertaining to the Veteran that date from March 26, 
2008.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action: 

1.  The RO/AMC should associate with 
the file relevant VA medical records 
pertaining to the Veteran dating from 
March 26, 2008.  If no such treatment 
records exist, the claims file should 
be documented accordingly.

2.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency, to obtain unit histories and 
operational reports for Co. E, 3rd 
Bn of the 187th Infantry for 
December 1969 to April 1970.  

3.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for an 
acquired psychiatric condition, to 
include PTSD.  With regard to 
evaluation for PTSD, the RO is to 
inform the examiner that only combat 
stressors or non-combat stressors 
which have been verified may be used 
as a basis for a diagnosis of PTSD.  
If any other psychiatric condition 
is diagnosed, the examination should 
opine as to whether it is at least 
as likely as not (a probability of 
50 percent or greater) that a 
current psychiatric disability, 
other than PTSD, is related to 
service.  A complete rationale for 
the examiner's opinion must be 
provided.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail. 

4.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issues on appeal.  If the 
benefit sought remains denied, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


